                         Case 3:21-cv-00029-DHB-BKE Document 5 Filed 06/03/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  MAURICE O'NEAL,

                                        Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                       CV 321-029
                                           V.                                    CASE NUMBER:
                                                                                                       CR 311-006
                  UNITED STATES OF AMERICA,

                                        Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of this Court dated June 3, 2021, the Report and Recommendation

                    of the Magistrate Judge is adopted as the opinion of the Court. Accordingly, Petitoner's motion filed

                    pursuant to 28 U.S.C. § 2255 is dismissed. COA is denied in this case and Petitioner is not entitled

                    to appeal in forma pauperis. Judgment is entered in favor of the Respondent, and this case stands

                    closed.




           June 3, 2021                                                        John E. Triplett, Clerk of Court
           Date                                                                Clerk
                                                                               Cler
                                                                                  rk



                                                                               (By)
                                                                               (Byy)) Deputy Clerk
                                                                               (B            Clle
                                                                                                errk
GAS Rev 10/2020
